NOTE: This order is nonprecede11tia1.
United States Court of AppeaIs
for the FederaI Circuit
MIDWESTERN PET FOODS, INC.,
Appellcmt, -
V.
SOCIETE DES PRODUITS NESTLE S.A.,
Appellee.
2011-1482 ..
(Oppositi0n No. 91163853)
Appea1 from the United States Patent and Trademark
Off1ce, Trademark Tria1 and Appea1B0ard.
ON MOTION
ORDER
Societe Des Produits Nest1e S.A. moves for a 40-day
extension of time, until December 13, 2011, to file its
response brief. MidWestern Pet Foods, Inc. opposes
Upon consideration thereof
IT ls 0RDERED THAT:

MIDWEsTERN PET v. SOCIETE PRODUITS
The motion is granted
2
FoR THE CoURT
 1 7  /sf Jan Horba1__\[
Date J an Horba1y
Clerk
ccc Timothy D. Pecsenye, Esq.
MattheW A. Braunel, Esq.
s21
' FILED
u.s. ccom umw F
me FEnEnA1 rii§¢f:'Usn on
0CT 1 7 2011
JANHORBALY
CU:'.RK